DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the furstoconical rotor of the heat-absorbing solid body in combination with the optical arrangement (claim 1), the light tube (and its associated components in combination with the furstoconical rotor of claim 1 on which this claim depends) (claim 12) and compound parabolic concentrator (in combination with the frustoconical shape of claim 1 on which this claim depends) (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Objections
Claim 6 is objected to because of the following informalities:  line 3 should be amended to - such that the working fluid flows over an inner surface of the heat- absorbing solid body -.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  line 2 should be amended to - the coating comprising [[the]] a material, the material having a solar-.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  line 3 should be amended to - the heat exchanger cowl is in fluid communication with at least one of [[an]] the inlet and [[an]] the outlet of the heat-absorbing solid body-.  Appropriate correction is required.


Claim 16 is objected to because of the following informalities:  line 5 should be amended to - one or more fluid channels configured such that the working fluid flowing through the inlet will pass across one or more surfaces-.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  line 2 should be amended to - the heat exchanger cowl are positioned such that [[the]] a direction of fluid flowing through-.  Appropriate correction is required.

Claim 21 is objected to because of the following informalities:  line 2 should be amended to - the heat-absorbing solid body in response to [[the]] detection of a decrease in incident light upon the one or more sensors-.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following claim limitations 
Optical arrangement (claim 1)
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
Arrangement (Optical arrangement - claim 1)
coupled with functional language 
Configured to direct light onto an inner surface (Optical arrangement - claim 1)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
One or more mirrors, lenses, prisms and reflective surfaces (Optical arrangement - claim 1)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1:
The claim is unclear because of lines “a heat-absorbing solid body… a rotor is a frustoconical in shape” and “optical arrangement” in lines 3 and 6 are unclear. These limitations are unclear because these two structures do not appear to be in the same embodiment. Figure 6 (which maps to the frustoconical in shape embodiment) does not disclose an optical arrangement and for this reason the claim appears to combine embodiments (specifically the embodiment of figure 1 and figure 6). For the sake of examination, the office has interpreted the claim to optical arrangement to include and reflective surface outside of the heat absorbing solid body and the heat exchanger cowl.
Further, the claim is unclear because of the limitation “wherein the heat-absorbing solid body is movable relative to the optical arrangement” in lines 13-14. The limitation is unclear because the embodiment including a heat-absorbing solid body that is a rotor with a frustoconical shape does not include a heat absorbing solid body that is moveable relative to the optical arrangement but a heat absorbing solid body that is moveable relative to the heat exchanger cowl (specification, ¶067). For the sake of examination, the office has interpreted the claim to require the heat absorbing solid body that is moveable relative to the heat exchanger cowl.
The claim recites the limitation "the light" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-23 are rejected due to their dependence on claim 1.

Regarding claim 12:
	The claim is unclear because of the limitation “a light tube” and its associated structures in lines 3-8. The limitation is unclear because this appears to be a combination of embodiments (light tube of claim 12 and rotor with frustoconical shape in claim 1) not shown in the specification and the drawings and it’s unclear how these structures are combined. Figure 6 shows the rotor with the frustoconical shape but fails to show it combined with the light tube which is shown in the embodiment of figures 1 and 2. For the sake of examination, the office has assumed the light tube structure in this instance should refer to any reflective structure that directs light toward the rotor described in claim 1.
	Claim 13 is rejected due to its dependence on claim 12.

Regarding claim 13:
	The claim is unclear because of the limitation “the layer of reflective material is configured to direct light from the first aperture toward and/or out of the second aperture and towards the heat-absorbing solid body” in lines 1-3. The limitation is unclear because this appears to be a combination of embodiments (structures of the light tube of claim 13and rotor with frustoconical shape in claim 1) not shown in the specification and the drawings and it’s unclear how these structures are combined. Figure 6 shows the rotor with the frustoconical shape but fails to show it combined with the light tube and its associated structure which is shown in the embodiment of figures 1 and 2. For the sake of examination, the office has assumed the light tube structure in this instance should refer to any reflective structure that directs light toward the rotor described in claim 1.

Regarding claim 24:
	The claim is unclear for the same reasons identified in the claim 1 rejection above. The claim appears to be combining embodiments in a manner that has not been explained or shown in the drawings in regards to the optical arrangement and the heat absorbing solid body that is a rotor with a frustoconical shape. The limitation has been interpreted in the same manner described above.
	Further, the claim is unclear because of the limitation “wherein the heat absorbing solid body is movable relative to the optical arrangement” in line 14. This limitation is unclear for the same reasons identified in the claim 1 rejection above. 

Regarding claim 26:
	The method claim is unclear for several reasons. First, the claim is unclear because it is a method claim but at least a portion of the claims (lines 2-15) appears as a product claim and it’s unclear where the steps of the method claim begin. For the sake of examination, the office has assumed the method claim begins with line 2 of the claim. Second, claim is unclear because of the rotor including the frustoconical shape and the optical arrangement for the same reasons identified in the claim 24 and 1 rejections above. The office has taken the same interpretation as indicated above.
The claim recites the limitation "the heat energy" in line 19.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 11, 14-21 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication number 2013/0074829 to Worthington in view of US patent number 3,924,604 to Anderson as evidenced by US patent number 3,892,433 to Blake.
Regarding claim 1:
Worthington discloses:
A solar receiver for a concentrated solar power station (figure 5) operating at light concentration values of up to 20,000 (interpreted as intended use of which the structure in figure 5 is capable of), the solar receiver comprising: 
a heat-absorbing solid body (24) comprising a material with a melting point in excess of 1500C (structures of this sort are well known in the art to be capable of operating in excess of 1500°C as further evidenced by US patent number 3,892,433 to Blake which indicates that these structures operate at temperatures greater than 1000°F), wherein the heat-absorbing solid body (24) is a rotor (24); 
12A-J) configured to direct light onto an inner surface (34) of the heat-absorbing solid body (24); and 
a heat exchanger cowl (20) arranged to provide a flow of working fluid (the cowl provides/allows working fluid through the cowl to the heat absorbing solid body as shown in figure 3) over the heat-absorbing solid body (working fluid is allowed to flow over the length of the heat absorbing solid body); 
wherein the light (16) from the optical arrangement (12A-J) heats the heat-absorbing solid body (24) which in turn heats the working fluid proximate to the heat-absorbing solid body (¶0034); and 
wherein the heat-absorbing solid body (24) is movable relative to the optical arrangement (12A-J).

Worthington fails to disclose:
A rotor and is frustoconical in shape.
Anderson teaches:
	A solar receiver that includes a heat-absorbing solid body (11) that is frustoconical in shape (80/81) (see figure 1 or 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor in Worthington to a frustoconical shape as taught by Anderson to better receive light/radiation from reflectors that are located at an elevation lower than the elevation of the heat-absorbing solid body (as shown in figure 5 of Worthington).
Regarding claim 2:
All limitations of the claim are taught by the 35 USC 103 by Worthington and Anderson:
The solar receiver according to claim 1, wherein the heat-absorbing solid body (24) comprises a surface (see the surface 24) configured to receive and store solar radiation (16) in the form of heat (¶0037).

Regarding claim 3:
Worthington discloses:
The solar receiver according to claim 1, wherein at least a portion of one or more surfaces of the heat-absorbing solid body (24) is movable from a first position to a second position (¶0036), wherein the at least a portion of the one or more surfaces of the heat-absorbing solid body (24) is heated at the first position and is cooled at the second position (¶0036, “promote even application of the incident beam” suggests that light is directed to different location and in the location the light has been moved from (second position) the heat-absorbing solid body is now in the process of cooling).  

Regarding claim 4:
Worthington discloses:
The solar receiver according to claim 1, further comprising one or more support structures (inherent, ¶0036 indicates that the motion of the heat absorbing body solid body 24 can be moved in a “sinusoidal motion” which requires some structure to support it and allow for this motion) configured to guide rotation of the heat-absorbing solid body (24), wherein the heat-absorbing solid body (24) is at least partially mounted inherent, see rational for support of the heat absorbing body solid body 24 through the “sinusoidal motion”).  

Regarding claim 5:
Worthington discloses:
The solar receiver according to claim 1, wherein the heat-absorbing solid body (24) comprises a hollow portion (40).  

Regarding claim 6:
Worthington discloses:
The solar receiver according to claim 5, wherein the heat exchanger cowl (20/18) directs at least a portion of the working fluid (20/18 directs working fluid with tubes 40 that pass through 20/18) through the hollow portion (40) of the heat- absorbing solid body such that working fluid flows over an inner surface of the heat-absorbing solid body (working fluid flows through 40 which forms the interior of the heat-absorbing solid body 24).  

Regarding claim 7:
Worthington discloses:
The solar receiver according to claim 6, wherein the hollow portion of the heat-absorbing solid body (24) comprises a plurality of conduits (see conduits 40).  

Regarding claim 8:

The solar receiver according to claim 7, wherein the plurality of conduits are tubular (see figure 3 that shows tubular conduits 40).  

Regarding claim 11:
Worthington discloses:
The solar receiver according to claim 1, wherein the heat-absorbing solid body (24) comprises: 
one or more adsorptive tiles (32) configured to receive and store solar radiation (¶0048); 
one or more impingement heat shield plates (34) configured to cool the heat- absorbing solid body and protect components of the solar receiver from excess temperatures during use (¶0044, protects from excess heat by randomizing the light within the chamber and allow for better distribution of light and avoid concentrations of light and heat); and 
a body (41) configured to seat the adsorptive tiles (32 seated on 41) and impingement heat shield plates (34 is attached to the cowl 20/18 and by extension the body).  

Regarding claim 14:
Worthington discloses:
The solar receiver according to claim 1, wherein the optical arrangement (12A-J) comprises a compound parabolic concentrator (figure 5, elements 12A-J).  

Regarding claim 15:
Worthington discloses:
The solar receiver according to claim 6, wherein the heat-absorbing solid body comprises an inlet and an outlet (see figure 1 below, element A and B), and the heat exchanger cowl is in fluid communication (see figure 1 below, element C and D and how the fluid passes through the inlet/outlet C/D of the cowl in figure 1 below into the inlet/outlet A/B of the heat-absorbing solid body) with at least one of an inlet and an outlet (see figure 1 below, element A and B) of the heat-absorbing solid body.  


    PNG
    media_image1.png
    646
    630
    media_image1.png
    Greyscale

Figure 1 - figure 3 from Worthington, annotated by the examiner
Regarding claim 16:
Worthington discloses:
20) comprises: 
an inlet (top portion of 40 in figure 3); 
an outlet (bottom portion of 40 in figure 3); and 
one or more fluid channels (40 within 41) configured such that working fluid flowing (fluid through 40) through the inlet will pass across one or more surfaces (interior surface of 41/24) of the heat-absorbing solid body (24) prior to passing through the outlet.  

Regarding claim 17:
Worthington discloses:
The solar receiver according to claim 15, wherein the inlet and outlet of the heat exchanger cowl (see figure 1 above, element C and D) are positioned such that the direction of fluid flowing through the heat exchanger cowl is counter-current relative to a direction of movement of the heat-absorbing solid body (¶0036 and 0072 indicates that the motion of the heat-absorbing solid body is sinusoidal which indicates the heat-absorbing solid body moves up and down relative to its central axis so for a portion of time is moves in the counter current direction relative flow of working fluid).  

Regarding claim 18:
Worthington discloses:
The solar receiver according to claim 16, wherein the heat exchanger cowl (20) further comprises an insulating layer (38).  

Regarding claim 19:
Worthington discloses:
The solar receiver according to claim 16, wherein the heat exchanger cowl (20) comprises one or more impingement holes (22a and 22b) configured to provide cooling to the heat- absorbing solid body separate from the working fluid flow (controls the direction of light 16 and therefore cools portions of heat-absorbing solid body 24 by controlling where the light lands on the surface).  

Regarding claim 20:
Worthington discloses:
The solar receiver according to claim 1, further comprising a control system (“control system”, ¶0061) and one or more sensors (“sensor”, ¶0060) communicably coupled to the control system.  

Regarding claim 21:
Worthington discloses:
The solar receiver according to claim 20, wherein the control system is configured to change the movement of the heat-absorbing solid body (24) in response to detection of the one or more sensors (¶0061), and/or to change the movement of the heat-absorbing solid body (24) in response to the detection of the one or more sensors (¶0061).  

Worthington fails to explicitly disclose:

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the control system described in ¶0061 of Worthington would operate in the manner indicated in the claim. ¶0007 indicates that the absorber rotates and moves in a second axis creating a sinusoidal movement. ¶0061 indicates that the controller controls this movement to optimizing the heating pattern which one of ordinary skill in the art would understand this to include changing/increasing the speed of the heat-absorbing solid body based on the increase in incident light in order to promote even heating of the absorber (¶0036). Further, it would include reducing the speed of the heat-absorbing solid body with a decrease in incident light.
Regarding claim 24:
Worthington discloses:
A concentrated solar power station comprising: 
one or more mirrors, lenses, heliostats and/or reflectors (figure 5, element 12A-12J); and 
a receiving mast (see mast on the bottom of 18 in figure 5) comprising a solar receiver (18) comprising: 
24) comprising a material with a melting point in excess of 1500C (structures of this sort are well known in the art to be capable of operating in excess of 1500°C as further evidenced by US patent number 3,892,433 to Blake which indicates that these structures operate at temperatures greater than 1000°F), wherein the heat-absorbing solid body (24) is a rotor (24); 
an optical arrangement (12A-J) configured to direct light (16) onto an inner surface (34) of the heat-absorbing solid body (24); and 
a heat exchanger cowl (20) arranged to provide a flow of working fluid (the cowl provides/allows working fluid through the cowl to the heat absorbing solid body as shown in figure 3) over the heat-absorbing solid body (24) (working fluid is allowed to flow over the length of the heat absorbing solid body); 
wherein the light (16) from the optical arrangement (12A-J) heats the heat- absorbing solid body (24) which in turn heats the working fluid proximate to the heat- absorbing solid body (¶0034); and 
wherein the heat-absorbing solid body (24) is movable relative to the optical arrangement (12A-J).  

Worthington fails to disclose:
A rotor and is frustoconical in shape.
Anderson teaches:
11) that is frustoconical in shape (80/81) (see figure 1 or 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor in Worthington to a frustoconical shape as taught by Anderson to better receive light/radiation from reflectors that are located at an elevation lower than the elevation of the heat-absorbing solid body (as shown in figure 5 of Worthington).
Regarding claim 25:
Worthington discloses:
The concentrated solar power station according to claim 24, further comprising a generation system (¶0037, “steam turbine”) configured to convert heat energy from the working fluid into electrical energy (¶0037, “generate electricity”).  

Regarding claim 26:
Worthington discloses:
A method for converting light (16) into electrical energy, comprising: 
a) heating a solar receiver (18) comprising: 
a heat-absorbing solid body (24) comprising a material with a melting point in excess of 1500C (structures of this sort are well known in the art to be capable of operating in excess of 1500°C as further evidenced by US patent number 3,892,433 to Blake which indicates that these structures operate at temperatures greater than 1000°F), wherein the heat-absorbing solid body (24) is a rotor (24); 
an optical arrangement (12A-J) configured to direct light (16) onto an inner surface (34) of the heat-absorbing solid body (24); and 
a heat exchanger cowl (20) arranged to provide a flow of working fluid (the cowl provides/allows working fluid through the cowl to the heat absorbing solid body as shown in figure 3) over the heat-absorbing solid body (24) (working fluid is allowed to flow over the length of the heat absorbing solid body); 
wherein the light (16) from the optical arrangement (12A-J) heats the heat- absorbing solid body (24) which in turn heats the working fluid proximate to the heat- absorbing solid body (¶0034); and 
wherein the heat-absorbing solid body (24) is movable relative to the optical arrangement (12A-J); 
wherein the heating comprises shining light (16) onto one or more surfaces of the heat-absorbing solid body (24) of the solar receiver (see figure 2); 
b) moving the heat-absorbing solid body (24) from a first position (¶0007 and 0036) to a second position (¶0007 and 0036 indicates that the heat-absorbing solid body (24) is moved from a first position to a second); 
c) exchanging heat between the heat-absorbing solid body (24) and a working fluid (shown in figure 3 and described in ¶0054); and 
d) converting the heat energy of the working fluid into electrical energy (¶0037 describes how the heat in used to power a steam turbine which generates electricity).  

Worthington fails to disclose:
A rotor and is frustoconical in shape.
Anderson teaches:
	A solar receiver that includes a heat-absorbing solid body (11) that is frustoconical in shape (80/81) (see figure 1 or 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor in Worthington to a frustoconical shape as taught by Anderson to better receive light/radiation from reflectors that are located at an elevation lower than the elevation of the heat-absorbing solid body (as shown in figure 5 of Worthington).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worthington and Anderson as applied to claim 1 above, and further in view of US patent number 3,920,413 to Lowery.
Regarding claim 9:
Worthington discloses:
The solar receiver according to claim 1, wherein the heat-absorbing solid body comprises a body (figure 3, element 41).  

Worthington and Anderson fail to disclose:


Lowery teaches:
	A solar receiver (panel of figure 1) that includes a coating (4). The coating includes a solar absorptance of at least .9 (column 5, lines 10-15; column 7, lines 5-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Worthington and Anderson to further include a coating with a solar absorptance of at least .9 as taught by Lowery for solar absorption (or improved solar absorption, column 2, lines 1-10).
Regarding claim 10:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 9:
The solar receiver according to claim 9, further comprising an insulating layer (32) between the body (41) of the heat-absorbing solid body and the coating (see coating incorporated into Worthington and Anderson from Lowery).  

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worthington and Anderson as applied to claim 1 above, and further in view of US patent application publication number 2010/0269817 to Kelly.
Regarding claim 12:
Worthington and Anderson fail to disclose:

a light tube comprising: 
a casing; 
a first aperture and a second aperture formed in the casing; and 
a layer of reflective material arranged inside the casing; 
wherein the second aperture is spaced apart from the heat-absorbing solid body to provide a clearance therebetween.  
Kelly teaches:
	A solar receiver (figure 1a-1b) including a light tube/casing (20), a first aperture (21 in figure 3A) and second aperture (figure 8, element 106) and a layer of reflective material (62 as shown in figure 9) arranged in the casing. Further, as shown in figure 8, a clearance is formed between the heat-absorbing solid body (80/120) and the second aperture (106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Worthington and Anderson to replace the optical arrangement in Worthington (12A-12J) with the optical arrangement (light tube including a first and second aperture, reflective layer in the casing and clearance between the heat-absorbing solid body and the second aperture) as taught by Kelly. This modification is a simple substitution of one known element (the optical arrangement in Worthington (12A-12J)) for another (light tube including a first and second aperture, reflective layer in the casing and clearance between the heat-absorbing solid body and the second aperture) to obtain predictable results (concentrate and direct light toward the heat-absorbing solid body).
Regarding claim 13:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 12 by Worthington, Anderson and Kelly:
The solar receiver according to claim 12, wherein the layer of reflective material (see the reflective layer 62 of the light tube/casing 20 of Kelly incorporated into Worthington and Anderson) is configured to direct light from the first aperture (see the first aperture 21 of the light tube/casing 20 of Kelly incorporated into Worthington and Anderson) toward and/or out of the second aperture (see the second aperture 106 of the light tube/casing 20 of Kelly incorporated into Worthington and Anderson) and towards the heat-absorbing solid body.  

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worthington and Anderson as applied to claim 1 above, and further in view of US patent application publication number 2002/0083946 to Karni et al. (Karni).
Regarding claim 22:
Worthington discloses:
Worthington and Anderson fail to disclose:
The solar receiver according to claim 1, wherein the material comprises zirconium, zirconium oxide and/or cermets thereof, zirconium bromide and/or cermets thereof, chromium oxide and/or cermets thereof, aluminium oxide and/or cermets thereof, molybdenum, steel, steel alloys, tungsten, high refractive index polymer, high temperature resistant absorptive black paint, silicon carbide, or combinations thereof.  
Karni teaches:
figure 1) that includes an absorber (50) that can be made from stainless-steel (steel alloy) (¶0030) that further uses a working fluid such as air (¶0033). The air is used since it can circulate at elevated temperatures and pressures (¶0033)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Worthington and Anderson to make the absorber out of stainless steel as taught by Karni since stainless steel has a high heat resistance (Karni, ¶0030).
Regarding claim 23:
Worthington and Anderson fail to disclose:
The solar receiver according to claim 1, wherein the working fluid is selected from the group consisting of air, helium, carbon dioxide, and any combination thereof.  
Karni teaches:
	A solar receiver (figure 1) that includes an absorber (50) that can be made from stainless-steel (steel alloy) (¶0030) that further uses a working fluid such as air (¶0033). The air is used since it can circulate at elevated temperatures and pressures (¶0033)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Worthington and Anderson to replace the working fluid of Worthington with air as taught by Karni because of its ability to transfer heat at high temperatures (Karni, ¶0033).



	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.